                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RYAN HYAMS,
                                                                                          Case No. 18-cv-06271-PJH
                                  8                      Plaintiff,

                                  9               v.                                      SCHEDULING ORDER
                                  10     CVS HEALTH CORPORATION, et al.,                  Re: Dkt. No. 118

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is plaintiff’s motion to modify the case management and pretrial

                                  15   order. Dkt. 118. Defendants have not opposed the motion, and the time to do so has

                                  16   passed. Accordingly, the matter is suitable for decision without oral argument. Having

                                  17   read plaintiff’s papers and carefully considered the arguments and the relevant legal

                                  18   authority, and good cause appearing, the court hereby rules as follows.

                                  19            Plaintiff seeks an order extending three dates set by this court in the initial case

                                  20   management and pretrial order. That order set the expert discovery cutoff at December

                                  21   13, 2019; the pretrial conference date at January 16, 2020; and the trial commencement

                                  22   date at February 10, 2020. Dkt. 13. Given the present state of the litigation, the parties’

                                  23   numerous outstanding discovery disputes, plaintiff’s request to alter these dates, and

                                  24   defendants’ non-opposition to plaintiff’s request, the court finds that there is good cause

                                  25   to extend those three dates.

                                  26            Accordingly, the court ORDERS the following revisions to the pretrial scheduling

                                  27   order:

                                  28   ///
                                  1

                                  2                               Current Date                New Date
                                  3    Expert Discovery Cutoff    December 13, 2019           February 11, 2020
                                  4    Pretrial Conference Date   January 16, 2020, at 2 PM   March 19, 2020 at 10 AM
                                  5    Trial Date                 February 10, 2020           April 20, 2020
                                  6         IT IS SO ORDERED.
                                  7    Dated: December 5, 2019
                                  8                                          /s/ Phyllis J. Hamilton
                                  9                                          PHYLLIS J. HAMILTON
                                                                             United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              2
